DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 02/28/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant claims “a first terminal of a filter capacitor and a first terminal of a load resistor are coupled between second input terminals of the second comparator and the third comparator and the output voltage terminal”, which is indefinite, since Applicant fail to clearly point out which terminal of the capacitor and resistor are coupled between, because the limitation recites “second input terminals of the second comparator and the third comparator and the output voltage terminal”. 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 6, 10, 14-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (“Feng” US Pub 2019/0204862), in view of Chen et al. (“Chen”, US Pub 2017/0033689), Yao et al. (“Yao”, US Pat 10425002) and Hu et al. (“Hu”, CN 108181963, From one of Applicant’s IDS reference). 
Regarding claim 1, Feng teaches (Fig. 1-7) a digital voltage regulator (Fig. 1-4), comprising: a first comparator (Fig. 1, 11), a voltage regulation control circuit (Fig. 1-2; 12-13), a first transistor array (Fig. 1, 14) and the first comparator (Fig. 1, 11) is configured to output a comparison result between a first reference voltage (Vref) and an output voltage (Vout); the voltage regulation control circuit (Fig. 1; 12-13) is configured to generate a voltage regulating signal according to the comparison result output by the first comparator (Fig. 1; 11); and the first transistor array (Fig. 1, 14) to regulate the output voltage (Fig. 1, Vout) based on the voltage regulating signal (12-13).
However, Feng fails to teach a circuit switching circuit, a second transistor array, wherein a width-to-length ratio of any one of transistors in the first transistor array is larger than a width-to-length ratio of any one of transistors in the second transistor array, and wherein, the voltage regulation control circuit is configured to generate a voltage regulating signal under control of a clock signal; and the circuit switching circuit coupled between she first comparator and the voltage regulation control circuit, and is configured to select, according to a comparison result between the output voltage and a second reference voltage and a comparison result between the output voltage and a third reference voltage, one of the first transistor array and the second transistor array to regulate the output voltage based on the voltage regulating signal.
However, Chen teaches (Fig. 1-14) a circuit switching circuit (Fig. 3-4; switching circuit 30 outputting voltages OA and OB), the voltage regulation control circuit (Fig. 3; 39) is configured to generate a voltage regulating signal (Fig. 3; 39 outputs signal UG and LG for switching circuit 30) under control of a clock signal (Fig. 3; regulation circuit 39 receives plural clock signals, using 35 and 37); and the circuit switching circuit (Fig. 3; 30) coupled between the first comparing (Fig. 3, 5; 31 is comparing output voltages ‘OB, OA’ with respective reference signals ‘Vref1, Vref2’ to output compared signal ‘EAO1, EAO2’) and the voltage regulation control circuit (Fig. 3; 39), and is configured to select (fig. 3, 12-13; 392 does the selection process (i.e. using ‘814, 816’ and ‘808, 810’, which resets) after receiving two compared results/signals ‘OP1, OP2’), according to a comparison result (Fig. 3, 13; 800 outputting compared result OP1) between the output voltage (Fig. 3, 13; comparator 800 receiving output voltages ‘OA, OB’ via 31’s EA01) and a second reference voltage (Fig. 3, 13; ramp or SV) and a comparison result (Fig. 3, 13; 802 outputting compared result OP2) between the output voltage (Fig. 3, 13; comparator 800 receiving output voltages ‘OA, OB’ via 31’s EA02) and the second reference voltage (Fig. 3, 13; ramp or SV). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng’s regulator generate the voltage regulation signal, using a clock signal, while having the circuit switching circuit between first comparing and a voltage regulation circuit, in order to generate selective comparison result using 2nd reference voltage, as disclosed by Chen, as doing so would have provided a better clocked phase signal adjustment, according to the load difference to achieve optimal power distribution, as taught by Chen (para 2 and abstract).
However, Feng and Chen fail to teach a second transistor array, wherein a width-to-length ratio of any one of transistors in the first transistor array is larger than a width-to-length ratio of any one of transistors in the second transistor array, and wherein, use of a third reference voltage for selective comparison result, one of the first transistor array and the second transistor array to regulate the output voltage based on the voltage regulating signal.
However, Yao teaches (Fig. 1, 6) use of a third reference voltages (3rd reference voltage VC and 4th reference voltage VD are selectively chosen (using switches 601-604) by two comparators 501, 502; where ‘501,502’ receives 1st comparing result using ‘208, 401’ (where 401 compares output signal i.e. Vcs with Vref); and the voltage regulation circuit ‘403, 501,502,VD,VC, 503, 205, 206’ is used for switching M1) for selective comparison result.
rd reference voltage for selective comparison of the circuit switching circuit, as disclosed by Yao, as doing so would have improved avoiding better leakage current prevention, as taught by Yao (abstract).
However, Feng, Chen and Yao fail to teach a second transistor array, wherein a width-to-length ratio of any one of transistors in the first transistor array is larger than a width-to-length ratio of any one of transistors in the second transistor array, and one of the first transistor array and the second transistor array to regulate the output voltage based on the voltage regulating signal.
However, Hu teaches (Fig. 2-3, Pg 4-5 ) a second transistor array (32), wherein a width-to-length ratio of any one of transistors in the first transistor array (31) is larger (Pg 3- S300  and abstract) than a width-to-length ratio of any one of transistors in the second transistor array (32), and one of the first transistor array (31) and the second transistor array (32) to regulate the output voltage (Vout) based on the voltage regulating signal (i.e. Fig. 2- from combined operation of comparator 10, counting (i.e. shown as 21 in Fig. 3) and decoding (i.e. shown as 22 in Fig. 3) unit 20 and switching unit 40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng, Chen and Yao’s regulator to include use of a second transistor array, having (or selecting) different size ratios for any one of the transistors in first and/or second transistor array(s) for the regulator, and using one of the first transistor array and the second transistor array to regulate the output voltage, as disclosed by Hu, as doing so would have provided a fast response speed and high output voltage accuracy, as taught by Hu.
Regarding claim 6, Feng teaches a first terminal of the voltage regulation control circuit (Fig. 1; 12-13) is coupled to the first comparator (Fig. 1, 11). 
However, Feng fails to teach a second terminal of the voltage regulation control circuit is coupled to the circuit switching circuit, and a control terminal of the voltage regulation control circuit is coupled to a clock signal terminal.
39) is coupled to the circuit switching circuit (Fig. 3; 30), and a control terminal of the voltage regulation control circuit (Fig. 3; 39) is coupled to a clock signal terminal (Fig. 3; 35, 37).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng’s regulator generate the voltage regulation signal, using a clock signal, while having the circuit switching circuit between first comparing and a voltage regulation circuit, in order to generate selective comparison result using 2nd reference voltage, as disclosed by Chen, as doing so would have provided a better clocked phase signal adjustment, according to the load difference to achieve optimal power distribution, as taught by Chen (para 2 and abstract).
Regarding claim 10, Feng teaches (Fig. 1) a first input terminal of the first comparator (11) is coupled to a first reference voltage terminal (Vref), a second input terminal of the first comparator (11) is coupled to an output voltage terminal (Vout), and an output terminal of the first comparator (11) is coupled to the voltage regulation control circuit (12-13). 
Regarding claim 14, Feng fails to teach the clock signal terminal outputs the first clock signal or the second clock signal, and wherein a frequency of the first clock signal is greater than a frequency of the second clock signal.
However, Chen teaches the clock signal terminal (CLK1’CLK2’) outputs the first clock signal (CLK1’) or the second clock signal (CLK2’), and wherein a frequency of the first clock signal is greater than (using combined operation of 35 and 37) a frequency of the second clock signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng’s regulator generate the voltage regulation signal, using a clock signal, while having the circuit switching circuit between first comparing and a voltage regulation circuit, in order to generate selective comparison result using 2nd reference voltage, as disclosed by Chen, as doing so would have provided a better clocked phase signal adjustment, according to the load difference to achieve optimal power distribution, as taught by Chen (para 2 and abstract).
Regarding claim 15, Feng teaches (Fig. 1-7) a method of regulating voltage by the digital voltage converter (Fig. 1-4) comprising: outputting, by a first comparator (Fig. 1, 11), a comparison result between a first reference voltage (Vref) and an output voltage (Vout), and generating, by a voltage regulation control circuit (Fig. 1; 12-13), a voltage regulating signal according to the comparison result output by the first comparator (1); and the first transistor array (Fig. 1, 14) to regulate the output voltage (Fig. 1, Vout) based on the voltage regulating signal (12-13).
However, Feng fails to teach generating the voltage regulation signal under control of a clock signal; controlling, by a circuit switching circuit, one of the first transistor array and the second transistor array according to a comparison result between the output voltage and a second reference voltage and a comparison result between the output voltage and a third reference voltage to regulate the output voltage based on the voltage regulating signal.
However, Chen teaches (Fig. 1-14) generating the voltage regulation signal (Fig. 3; 39 generating regulation signal UG & LG for switching circuit 30) under control of a clock signal (Fig. 3; regulation circuit 39 receives plural clock signals, using 35 and 37); controlling, by a circuit switching circuit (Fig. 3-4; switching circuit 30 outputting voltages OA and OB), according to a comparison result (Fig. 3, 13; 800 outputting compared result OP1) between the output voltage (Fig. 3, 13; comparator 800 receiving output voltages ‘OA, OB’ via 31’s EA01) and a second reference voltage (Fig. 3, 13; ramp or SV) and a comparison result (Fig. 3, 13; 802 outputting compared result OP2) between the output voltage (Fig. 3, 13; comparator 800 receiving output voltages ‘OA, OB’ via 31’s EA02) and the second reference voltage (Fig. 3, 13; ramp or SV) to regulate the output voltage based on the voltage regulating signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng’s regulator generate the voltage regulation signal, using a clock signal, while having the circuit switching circuit between first comparing and a voltage regulation circuit, in order to generate selective comparison result using 2nd reference voltage, as disclosed by Chen, as doing so would have provided a better clocked phase signal adjustment, according to the load difference to achieve optimal power distribution, as taught by Chen (para 2 and abstract).
However, Feng and Chen fail to teach a second transistor array, and use of a third reference voltage for selective comparison result.
use of a third reference voltages (3rd reference voltage VC and 4th reference voltage VD are selectively chosen (using switches 601-604) by two comparators 501, 502; where ‘501,502’ receives 1st comparing result using ‘208, 401’ (where 401 compares output signal i.e. Vcs with Vref); and the voltage regulation circuit ‘403, 501,502,VD,VC, 503, 205, 206’ is used for switching M1) for selective comparison result.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng and Chen’s regulator to include use of a 3rd reference voltage for selective comparison of the circuit switching circuit, as disclosed by Yao, as doing so would have improved avoiding better leakage current prevention, as taught by Yao (abstract).
However, Feng, Chen and Yao fail to teach a second transistor array.
However, Hu teaches (Fig. 2-3, Pg 4-5 ) a second transistor array (32) [wherein a width-to-length ratio of any one of transistors in the first transistor array (31) is larger (Pg 3- S300  and abstract) than a width-to-length ratio of any one of transistors in the second transistor array (32), and one of the first transistor array (31) and the second transistor array (32) to regulate the output voltage (Vout) based on the voltage regulating signal (i.e. Fig. 2- from combined operation of comparator 10, counting (i.e. shown as 21 in Fig. 3) and decoding (i.e. shown as 22 in Fig. 3) unit 20 and switching unit 40)].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng, Chen and Yao’s regulator to include use of a second transistor array, having (or selecting) different size ratios for any one of the transistors in first and/or second transistor array(s) for the regulator, and using one of the first transistor array and the second transistor array to regulate the output voltage, as disclosed by Hu, as doing so would have provided a fast response speed and high output voltage accuracy, as taught by Hu.
Regarding claim 16, Feng fails to teach the first reference voltage is greater than the third reference voltage and less than the second reference voltage, and the clock signal comprises a first clock signal and a second clock signal, and a frequency of the first clock signal is greater than a frequency of the second clock signal.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng’s regulator generate the voltage regulation signal, using a clock signal, while having the circuit switching circuit between first comparing and a voltage regulation circuit, in order to generate selective comparison result using 2nd reference voltage, as disclosed by Chen, as doing so would have provided a better clocked phase signal adjustment, according to the load difference to achieve optimal power distribution, as taught by Chen (para 2 and abstract).
However, Feng, Chen, Yao and Hu collectively fail to teach the first reference voltage is greater than the third reference voltage and less than the second reference voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng and Chen’s regulator to include specific values for taught reference voltages, as it will provide more synchronized control in relationship0 to the load and determining different modes, as taught by Chen (Para 57, 58), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 19, Feng fails to teach the first reference voltage is greater than the third reference voltage and less than the second reference voltage.
Chen teaches technique of adjusting the reference voltages (Fig. 9, s907), except for the first reference voltage is greater than the third reference voltage and less than the second reference voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng and Chen’s regulator to include specific values for taught reference voltages, as it will provide more synchronized control in relationship0 to the load and determining different modes, as taught by Chen (Para 57, 58), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US Pub 2019/0204862), in view of Chen (US Pub 2017/0033689), Yao (US Pat 10425002), Lee (US Pub 2014/0111173) and Kimura (US Pub 2017/0192447).
Regarding claim 7, Feng, Chen, Yao and Lee collectively fails to teach the voltage regulation control circuit comprises a shift register, wherein, a first terminal of the shift register is coupled with the first comparator, a second terminal of the shift register is coupled with the circuit switching circuit, and a control terminal of the shift register is coupled with the clock signal terminal.
However, Kimura teaches (Fig. 1) the voltage regulation control circuit (1, 3, and 4) comprises a shift register (4), wherein, a first terminal of the shift register (4) is coupled with the first comparator (2), a second terminal of the shift register (4) is coupled with the circuit switching circuit (transistor receiving Vbias), and a control terminal (15) of the shift register (4)  is coupled with the clock signal terminal (CLKin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng, Chen, Yao and Lee’s regulator to include a shift register coupling between the first comparator and the circuit switching circuit, and be driven by clock signal, as disclosed by Kimura, as doing so would have provided an improved and simpler configuration for bias control, as taught by Kimura (abstract).
9. 	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US Pub 2019/0204862), in view of Chen (US Pub 2017/0033689), Yao (US Pat 10425002), Lee (US Pub 2014/0111173) and Feng et al. (“Feng 709”, US Pat 10203709)
Regarding claim 8, Feng teaches the voltage regulation control circuit (Fig. 1; 12-13) comprises a counter (12) and a decoder (13), wherein, a first terminal of the counter (12) is coupled with the output terminal of the first comparator (11), a second terminal of the counter (12) is coupled with a first terminal of the decoder (13)
However, Feng, Chen, Yao and Lee collectively fail to teach a control terminal of the counter (34) is coupled with the clock signal terminal (CLK), and a second terminal of the decoder (35) is coupled with the circuit switching circuit (2).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Feng, Chen, Yao and Lee’s regulator to include the specific connection of the counter with the clock terminal, and decoder with the circuit switching circuit, as disclosed by Feng 709, as doing so would have provided a better processing migration performance in a small occupied chip area, as taught by Fang 709 (col. 1 L38-44 and abstract).
Allowable Subject Matter
10. 	Claims 2-5, 9, 11-13, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “the voltage regulation control circuit comprises a first voltage regulation control circuit and a second voltage regulation control circuit, wherein, the first voltage regulation control circuit is coupled between the circuit switching circuit and the first transistor array, and is configured to, in response to that the first voltage regulation control circuit is electrically coupled with the first comparator under control of the circuit switching circuit, generate a first voltage regulating signal according to the comparison result output by the first comparator  under control of a first clock signal, so as to control a number of transistors to be turned on in the first transistor array; and the second voltage regulation control circuit is coupled between the circuit switching circuit and the second transistor array, and is configured to, in response to that the second voltage regulation control circuit is electrically coupled with the first comparator under control of the circuit switching circuit, generate a second voltage regulating signal according to the comparison result output by the first comparator under control of a second clock signal, so as to control a number of transistors to be turned on in the second transistor array”.
Claims 3-5, 11-13, 20 are depending from claim 2. 
Regarding claim 9, a search of prior art(s) failed to teach “the circuit switching circuit comprises a second comparator, a third comparator, an exclusive-NOR gate, a NOT gate, a first switch and a second switch, wherein, a first input terminal of the second comparator is coupled with a second reference voltage terminal, a second input 
Regarding claim 17, a search of prior art(s) failed to teach “wherein outputting, by the first comparator, a comparison result between a first reference voltage and an output voltage, and generating, by the voltage regulation control circuit, a voltage regulating signal according to the comparison result output by the first comparator under control of a clock signal comprises: comparing, by the first comparator, the output voltage with the first reference voltage, outputting, by the first comparator, a first comparison signal in response to that the output voltage is less than the first reference voltage, and generating, by the voltage regulation control circuit, a first voltage regulating signal according to the first comparison signal, and wherein controlling, by the circuit switching circuit, one of the first transistor array and the second transistor array to regulate the output voltage according to a comparison result between the output voltage and a second reference voltage and a comparison result between the output voltage and a third reference voltage comprises: comparing, by the circuit switching circuit, the output voltage with the third reference voltage, and in response to that the output voltage is less than the third reference voltage, controlling, by the circuit switching circuit, the voltage regulation control circuit to be electrically coupled with the first transistor array, and controlling, by the voltage regulation control circuit, the number of transistors to be turned on in the first transistor array to be increased according to the first voltage regulating signal under control of the first clock signal, so as to increase the output voltage; or in response to that the output voltage is greater than the third reference voltage, controlling, by the circuit switching circuit, the voltage regulation control circuit to be electrically coupled with second transistor array, and controlling, by the voltage regulation control circuit, 
Regarding claim 18, a search of prior art(s) failed to teach “wherein outputting, by the first comparator, a comparison result between a first reference voltage and an output voltage, and generating, by the voltage regulation control circuit, a voltage regulating signal according to the comparison result output by the first comparator under control of a clock signal comprises: comparing, by the first comparator, the output voltage with the first reference voltage, outputting, by the first comparator, a second comparison signal in response to that the output voltage is greater than the first reference voltage, and generating, by the voltage regulation control circuit, a second voltage regulating signal according to the second comparison signal, and wherein controlling, by the circuit switching circuit, one of the first transistor array and the second transistor array to regulate the output voltage according to a comparison result between the output voltage and a second reference voltage and a comparison result between the output voltage and a third reference voltage comprises: comparing, by the circuit switching circuit, the output voltage and the second reference voltage, and in response to that the output voltage is greater than the second reference voltage, controlling, by the circuit switching circuit, the voltage regulation control circuit to be electrically coupled with the first transistor array, and controlling, by the voltage regulation control circuit, the number of transistors to be turned on in the first transistor array to be decreased according to the second voltage regulating signal under control of the first clock signal, so as to decrease the output voltage; or in response to that the output voltage is less than the second reference voltage, controlling, by the circuit switching circuit, the voltage regulation control circuit to be electrically coupled with the second transistor array, and controlling, by the voltage regulation control circuit, the number of transistors to be turned on in the second transistor array to be decreased according to the second voltage regulating signal under control of the second clock signal, so as to decrease the output voltage”.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        07/29/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838